Appeal from a judgment of the Oneida County Court (Barry M. Donalty, J.), rendered April 19, 2006. The judgment convicted defendant, after a jury trial, of assault in the second degree and endangering the welfare of a child.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting her upon a jury verdict of assault in the second degree (Penal *1370Law § 120.05 [2]) and endangering the welfare of a child (§ 260.10 [1]). We reject defendant’s contention that County Court abused its discretion in admitting photographs portraying the victim’s injuries (see generally People v Stevens, 76 NY2d 833, 835 [1990]). “The general rule is that photographs of the [victim’s injuries] are admissible if[, inter alia,] they ... illustrate or elucidate other relevant evidence” (People v Pobliner, 32 NY2d 356, 369 [1973], rearg denied 33 NY2d 657 [1973], cert denied 416 US 905 [1974]) and, here, the photographs were probative with respect to the physical injury element of assault in the second degree (see generally People v Davis, 39 AD3d 1241, 1242 [2007], lv denied 9 NY3d 864 [2007]; People v Butera, 23 AD3d 1066, 1068 [2005], lv denied 3 NY3d 774, 832). Contrary to defendant’s further contention, the court’s Sandoval ruling, pursuant to which the court limited questioning on the two convictions at issue to whether defendant had been convicted of a felony or misdemeanor on specified dates, did not constitute an abuse of discretion (see generally People v Hayes, 97 NY2d 203, 207-208 [2002]; People v Walker, 83 NY2d 455, 458-460 [1994]).
Defendant further contends that she was penalized for exercising her right to trial based on the fact that she received a greater sentence after trial than was offered prior to trial. We reject that contention (see People v Alexander, 51 AD3d 1380, 1384 [2008]; People v Taplin, 1 AD3d 1044, 1046 [2003], lv denied 1 NY3d 635 [2004]). Finally, the sentence is not unduly harsh or severe. Present—Hurlbutt, J.P., Smith, Centra, Green and Pine, JJ.